Citation Nr: 0711109	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim to 
establish that the veteran was insane at the time of the 
commission of the offense that led to his discharge has been 
received.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  He was discharged under other than honorable 
conditions; a March 1971 administrative decision determined 
that his discharge was under dishonorable conditions for VA 
purposes.  The veteran died in February 1997.  The appellant 
is the veteran's surviving spouse.

In its July 1997 rating decision, the RO denied the original 
claim of the appellant to establish that the veteran was 
insane at the time of the commission of the offense that led 
to his discharge.  The appellant was notified of the denial 
of the claim that same month and expressed disagreement with 
the rating action, but did not perfect a timely appeal to the 
Board.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action in which the 
RO declined to reopen the claim to establish that the veteran 
was insane at the time of the commission of the offense that 
led to his discharge.  The appellant filed a Notice of 
Disagreement (NOD) in November 2000.  In January 2000, the 
appellant testified during a hearing before RO personnel.  A 
Statement of the Case (SOC) was issued in September 2001, but 
was not sent to the appellant; a new SOC was issued in April 
2002, and was sent to the appellant at her most recent 
address of record.  The appellant filed a substantive appeal 
in June 2002.

In a January 2003 decision, the Board denied the appellant's 
claim to reopen.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
Counsel for the VA Secretary and the appellant filed a Joint 
Motion for Remand and to Stay Proceedings in December 2003.  
In an Order also dated in December 2003, the Court granted 
this motion, vacating the January 2003 Board decision and 
remanding the matter to the Board for further proceedings 
consistent with the motion.

In August 2004, the Board again declined to reopen the 
appellant's claim.  The appellant appealed this decision to 
the Court.  However, in December 2004, it was revealed that 
the claims file was lost.  Therefore, in January 2005, 
counsel for the VA Secretary filed a motion to vacate and 
remand the appellant's claim in order to reconstruct the 
claims file.  In an Order dated in January 2005, the Court 
granted this motion, vacated the August 2004 Board decision, 
and remanded the matter to the Board for further proceedings 
consistent with the Secretary's motion.

In November 2005, the Board remanded the appellant's claim to 
the RO for further development consistent with the Court's 
order.  The RO completed all requested action and 
reconstructed the claims file.  In January 2007, VA was 
notified that the appellant's claims file was found.  The 
claims file was then returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In July 1997, the RO denied the appellant's claim to 
establish that the veteran was insane at the time of the 
commission of the offense that led to his discharge.  
Although the appellant expressed disagreement with this 
decision, she did not perfect a timely appeal to the Board.  

3.  The evidence received since the July 1997 decision is 
cumulative and redundant of evidence that was previously 
before agency decision makers, or is not so significant that 
it must be considered in order to fairly adjudicate the 
merits of the claim to establish that the veteran was insane 
at the time of the commission of the offense that led to his 
discharge.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied the claim to 
establish that the veteran was insane at the time of the 
commission of the offense that led to his discharge is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim to establish that the 
veteran was insane at the time of the commission of the 
offense that led to his discharge are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (1999-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

An April 2002 SOC informed the appellant that her claim to 
establish that the veteran was insane at the time of the 
commission of the offense which led to his other than 
honorable discharge was previously denied in July 1997 
because it was determined that the veteran was not insane at 
the time he committed the offense which led to his other than 
honorable discharge.  She was instructed that material 
evidence to reopen the claim would show that the veteran was 
insane at the time he committed the offense which resulted in 
his other than honorable discharge.  In addition, in July 
2006, the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate a claim 
to establish that the veteran was insane at the time of the 
offenses leading to his discharge, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter also requested that the appellant submit any 
evidence in her possession that pertained to the claim.  As 
the appellant has received such notification, the Board finds 
that the April 2002 SOC and July 2006 RO letter is in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court held that for new and material evidence 
claims, VA must inform a claimant of the unique character of 
evidence necessary to reopen the claim and VA must notify a 
claimant of the evidence and information necessary to 
substantiate each element of the underlying claim.  
Therefore, the Board finds that the RO has informed the 
appellant of the unique character of evidence necessary to 
reopen her claim.  In addition, the July 2006 RO letter is in 
compliance with the VCAA notification provisions found in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the RO did not readjudicate the 
appellant's claim after providing notice as to the evidence 
necessary to substantiate the claim; however, the record 
shows that the appellant was given an opportunity to submit 
additional evidence pertinent to her claim but did not submit 
such evidence prior to certification of her appeal to the 
Board.  In addition, the appellant notified the Board that 
she had no additional evidence to submit.  Therefore, 
readjudication of the appellant's claim was unnecessary.

Regarding Dingess/Hartman, a July 2006 RO letter informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the letter, the 
Board finds that the appellant was not prejudiced by 
receiving notice after the adjudication of her claim.  
Because the Board's decision herein denies the petition to 
reopen, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file includes a July 1995 
psychiatric treatment report from the Cherry Hospital in 
Goldsboro, North Carolina; a death certificate and an autopsy 
report dated in February 1997; an April 1998 memorandum from 
the Department of the Army, Board for Correction of Military 
Records; a newspaper article dated in December 1999; a 
certificate from the Superior Court, Edgecombe County, North 
Carolina, dated in August 2001; the transcript of the 
appellant's 2000 and personal statements dated in August 
1997, October 1999, October 2001, and December 2001. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis of Petition to Reopen

The appellant has contended, in essence, that the veteran 
changed mentally during his tour in Vietnam, and that in her 
opinion he committed the offense that led to his discharge 
while insane.

Applicable laws and regulation provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).  The pertinent regulation further provides 
that a discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(4).  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 C.F.R. 
§ 3.12(b).

The insanity exception to veterans benefits bar for discharge 
under less than honorable conditions due to willful and 
persistent misconduct, requires only insanity at the time of 
the commission of the offense or offenses leading to a 
person's discharge, not a causal connection between insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996).  In addition, the Court has stated that 38 U.S.C. 
§ 5303(b) and 38 C.F.R. § 3.354 require that the insanity 
must be such that it legally excuses the acts of misconduct.  
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

As indicated above, the appellant's claim for VA survivors' 
benefits previously has been considered and denied.  In a 
July 1997 rating decision, the RO considered the assertions 
of the appellant and her representative at that time, and 
adjudicated the claim as one involving a character of 
discharge question.  Evidence then considered consisted of 
the veteran's service medical records (SMRs), various service 
personnel records, a March 1971 administrative decision by 
the RO with respect to the character of the veteran's 
discharge, the veteran's death certificate, and personal 
statements submitted by the appellant.  

This evidence reflected that the veteran served in Vietnam 
from June 1968 to July 1969.  He was punished under Article 
15 in June 1968, May 1969, and October 1969.  SMRs indicate 
that during service he received treatment at the neuro-
psychiatric clinic at Reynolds Army Hospital.  He complained 
of having problems adjusting since his return from Vietnam, 
and agreed to group therapy for the remaining three months of 
his enlistment.  In December 1969, he entered a plea of 
guilty to theft of government property in excess of $100, and 
he was discharged under other than honorable conditions in 
February 1970.  He committed suicide in February 1997.  The 
appellant's statements (and those made by her representative 
on her behalf) reflected the opinion that the veteran had 
changed mentally during his tour in Vietnam, and that he was 
insane when he committed the offense that led to his 
discharge.

Based on a review of the evidence, the RO concluded that the 
veteran was discharged under conditions other than honorable 
(as administratively determined, in 1971, during the 
veteran's lifetime), and that he was not insane at the time 
he committed the offense causing such discharge.  The 
appellant expressed disagreement with that decision, but did 
not timely perfect an appeal to the Board.  Therefore, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The present claim was initiated in October 1999.  

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(1999-2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in July 1997).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the claims file since the RO's July 1997 
denial in this case includes a July 1995 psychiatric 
treatment report from a private hospital; an autopsy report 
dated February 1997; an April 1998 report from the Department 
of the Army, Board for Corrections of Military Records; a 
newspaper article dated from December 1999; a certificate 
from Superior Court, Edgecombe County, North Carolina, dated 
in August 2001; and documents reflecting the appellant's 
assertions, to include the transcript of the appellant's 
testimony offered during her hearing before RO personnel in 
January 2000.

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, this evidence is not 
"material" for purposes of reopening the claim on appeal.  
The report from Cherry Hospital indicates the veteran was 
seen for a single episode of major depression in July 1995 
and was admitted as a danger to himself and others.  The 
autopsy report shows that the veteran's cause of death was 
salicylate overdose, and that other findings included severe 
arteriosclerotic coronary vascular disease and history of 
carcinoma of the penis.  The report from the Department of 
the Army, Board of Corrections of Military Records indicates 
that the appellant applied to have the veteran's discharge 
upgraded in 1998, and that this request was denied.  The 
December 1999 newspaper article pertains to the treatment of 
various health conditions that were often diagnosed in 
veterans, but does not include information specific to the 
veteran.  The court certificate indicates the veteran died 
intestate.  During her hearing, the appellant testified that 
she felt the veteran should have been afforded a psychiatric 
examination at the time of his discharge because he was not 
acting like himself.

This evidence includes nothing to medically indicate that the 
veteran was insane at the time that he committed the offense 
that led to his discharge under other than honorable 
conditions.  The new medical evidence merely indicates that 
he was treated for a psychiatric disorder 25 years after his 
discharge.  Accordingly, the Board finds that the additional 
medical evidence does not bear directly and substantially 
upon the specific matter under consideration, and, thus, is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Likewise, the court 
certificate, indicating only that the veteran died intestate, 
provides nothing relevant to or probative of the matter under 
consideration.

As regards the appellant's testimony and statements made in 
connection with the petition to reopen, in which a change in 
the veteran's demeanor after his return from Vietnam is 
asserted, the Board notes that these assertions are almost 
identical to the statements the appellant made prior to the 
July 1997 decision.  As this evidence appears to be 
duplicative or cumulative of other evidence (statements) 
previously considered, it is not, by definition, "new."  The 
Board would also point out that, as a layperson, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as a determination of the veteran's 
sanity at any given time.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the criteria 
for reopening the claim to establish that the veteran was 
insane at the time of the commission of the offense that led 
to his discharge are not met, and the RO's July 1997 
determination remains final.

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim to establish 
that the veteran was insane at the time of the commission of 
the offense that led to his discharge has not been received, 
the appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


